NRAP 26(b)(1)(A). Because the notice of appeal was not timely filed, we

                lack jurisdiction and we

                            ORDER this appeal DISMISSED.




                                           Hardesty


                                                                                  J.
                Doliglas



                CC:   Hon. Elissa F. Cadish, District Judge
                      Leslie A. Park
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk
                      Michael Rondell Lavender




SUPREME COURT
       OF
     NEVADA
                                                      2
(0) 1947A   0